OPINION
HENRY, Chief Justice.
This civil action involves the right of an unlicensed general contractor, dealing with the owner of property, to recover from the owner for the value of his services. The trial judge sustained the owner’s motion for summary judgment; the Court of Appeals reversed and remanded. We are of the view that this controversy is controlled by Farmer v. Farmer, 528 S.W.2d 539 (Tenn.1975). Accordingly, we reverse the Court of Appeals and affirm the trial judge.
Petitioner owned a tract of real estate located and situated on Princeton Avenue in the City of Memphis. In the process of constructing a three-family dwelling thereon, at a total cost of approximately $105,-000.00, he contracted with respondent to do certain sheetrock work at a cost of approximately $4,000.00. Petitioner did not utilize the services of a general contractor. Instead, he dealt directly with various persons and entities whose services were needed or required for various portions of the construction.
The motion for summary judgment interposed by the owner was predicated upon the fact that respondent did not have a general contractor’s license.
§ 62-601, T.C.A., as it existed at all times pertinent to this action, defined the term “general contractor” as “any person, firm, or corporation who, for a fixed price, fee, commission, or gain” undertakes to erect any structure.
The Court of Appeals held that:
[t]hat definition would certainly include an owner who acts as “general contractor.” Once an owner assumes the position of “general contractor” under the statute he may not, at will or convenience, revert to a position of “owner” under the statute.
We hold that when an owner assumes the role of a general contractor during construction, he is to be considered as such under § 62-601 and not as an owner. The fact that under certain circumstances he may or may not be exempt from obtaining a license (see T.C.A. § 62-602), the exemption does not alter his status under T.C.A. § 62-601 as “general contractor.”
Prom this reasoning the Court of Appeals holds that, because respondent dealt with the “general contractor” and was not engaged in certain excepted pursuits under the statute, he needed no general contractor’s license.
We reject this reasoning. § 62-601, T.C.A. makes an implicit distinction between a general contractor and an owner. An owner, building on his own premises, and utilizing the service of various persons or entities normally designated as sub-contractors, is not a general contractor and is not required to have a license.
Moreover, this line of reasoning completely overlooks the concluding portion of Sec. 62-601, T.C.A.:
*734but if the cost of the entire project exceeds twenty thousand dollars ($20,000), then any person, firm or corporation engaged in any part of the construction such as plumbing, heating, wiring, decorating, painting and so forth, and contracting with the owner or his lessee, agent or representative, shall be treated as a general contractor in his line of work and shall be required to have a license hereunder.
Respondent dealt with the owner. There was no general contractor. The cost of the entire project exceeded $20,000.00. It necessarily follows that respondent was “a general contractor in his line of work.”
It therefore results that respondent may not recover, his suit being precluded by his failure to have the required general contractor’s license.
That this construction may be harsh under the circumstances does not alter the rule that has long obtained in this jurisdiction. In Farmer, supra, we quoted with approval from Stewart v. Hammond, 78 Wash.2d 216, 471 P.2d 90, 92 (1970) as follows:
The statute was designed for protection of the public. The overriding public policy must not be defeated by an attempt to accommodate one who has violated its specific provisions, albeit unwittingly. The law will be nullified if noncomplying contractors are permitted to evade the statute by a claim of “unwitting violation” or “undue loss” or by a claim that the other contracting party will be “unduly enriched”. Every noncomplying contractor could raise one or all of the suggested defenses. The remedy for those who find themselves in the position of appellant lies with the legislature. 528 S.W.2d at 542
We reverse and remand to the trial court for further proceedings as indicated by this opinion.
COOPER and HARBISON, JJ., concur.